Dissenting Opinion by
Judge MacPhail :
I respectfully dissent.
While I cannot fault the Executive Director of the Hearing and Appeals Unit for requiring strict compliance with the regulations of the Department of Public Welfare, I think that those same regulations under the circumstances of this case would require the County Assistance Office to have acted expeditiously on the *161Petitioner’s plea for help on Friday (regardless of the hour it was presented) when action by that office the following Monday would be too late to be of any assistance to the Petitioner. Since there is no evidence that the moving charge was unreasonable, I would reverse and grant the moving allowance.